On September 26,1994, the defendant was sentenced to a term of ten (10) years on Count I: Theft, a Felony, in the Montana State Prison and to a term of six (6) months on Count II: Assault, a Misdemeanor, in the Missoula County Jail in Missoula, Montana. Said sentences shall run concurrently with each other. Defendant shall be designated a dangerous offender for the purposes of parole. Defendant shall receive credit for time served at Missoula County Jail from June 28, 1993, through June 29, 1993, in the amount of two (2) days.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*15DATED this 19th day of April, 1995.
The Defendant was present and was represented by Bill D’Alton, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Bill D’Alton, legal intern from the Montana Defender Project for representing Patrick Kelly in this matter.